IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0182-12


RONNIE ROBINSON aka RONNY DEWAYNE ROBINSON, JR., Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS COUNTY



 Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


 The petition for discretionary review violates Rule of Appellate Procedure 68.5
because the petition exceeds 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: July 25, 2012
Do Not Publish